Citation Nr: 1131502	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  08-33 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

2.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran, Veteran's wife (A.L.), Veteran's son (M.L.), and J.D.



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to December 1945.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2007 and September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In March 2009, the Veteran, his wife, and his son testified at a hearing before a Decision Review Officer at the RO.  In June 2011, the Veteran, his wife, and his son testified at a Travel Board hearing before the undersigned Veterans Law Judge.  Transcripts of these hearings are associated with the claims file.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

For reasons explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify you if further action is required on your part.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claims.

With regard to a TDIU, the Veteran is currently service-connected for only one disability: PTSD, rated as 50 percent disabling.  The evidence of record reflects that the Veteran was formerly self-employed in running his family-owned hardware store for over 30 years until his retirement in 1999.  In conjunction with his November 2006 claim for a TDIU, he reported that he last worked full-time in 1999 and alleged that his PTSD prevented him from securing or following any substantially gainful occupation.

At a June 2006 VA PTSD examination, it was noted that the Veteran retired in 2003 and was eligible by age or duration of work.

At a July 2007 VA PTSD examination, the examiner noted that it was to the Veteran's credit that he was able to have a long and successful work career in spite of his condition.  The examiner opined that, were the Veteran to try to return to work, his condition would lead to reduced reliability and productivity due to his PTSD signs and symptoms.

At his March 2009 RO hearing, the Veteran testified that if not for his PTSD and dizziness, he would "more or less" still be able to work.

At a May 2009 VA PTSD examination, it was noted that the Veteran's functioning level had decreased over the past two years.  It was also noted that he retired in the 1990s (his son took over the family business) and was eligible by age or duration of work.  It was further noted that the Veteran's changes in functional status and quality of life since his last examination included performance in employment.  The examiner noted that PTSD was the direct cause of the Veteran's changes in functioning and decrease in quality of life, and noted that the Veteran's symptoms had worsened over the past year or two.  The examiner opined that there was total occupational and social impairment due to PTSD signs and symptoms.

In a March 2010 statement, the Veteran's VA primary care physician opined that the Veteran's PTSD and overall health hindered his everyday life and limited his ability to seek and maintain gainful employment.  The physician went on to state that she considered the Veteran unemployable due to his current medical conditions which were permanent and would only worsen.

At a May 2010 VA PTSD examination, the Veteran reported that he would sit at his son's store on occasion and visit with the customers.  It was noted that the Veteran retired in 1992 and was eligible by age or duration of work.  The examiner opined that there was not total occupational and social impairment due to PTSD signs and symptoms, but that there was reduced reliability and productivity due to PTSD symptoms, noting that the Veteran was 20 years retired and disabled, physically and cognitively.

At his June 2011 Travel Board hearing, the Veteran, his wife, and his son testified with regard to how the Veteran's work duties were eventually taken away from him prior to retiring from the family business, and how his wife and other son eventually took over the business.  The Veteran also affirmed that he had lots of trouble in stressful situations when he was still working.

In light of the above, the Veteran should now be afforded a new VA psychiatric examination to determine the extent to which his service-connected PTSD would currently affect his ability to obtain or retain gainful employment (without regard to his age).  When rendering such opinion, the physician should only consider the effects of the Veteran's service-connected PTSD and not the effects of any nonservice-connected disabilities.

With regard to a higher disability rating for PTSD, following a September 2010 rating decision denying a rating in excess of 50 percent for such disability, the Veteran expressed his disagreement at his June 2011 Travel Board hearing.  Accordingly, the Board is required to remand this issue to the RO/AMC for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO/AMC has issued the statement of the case, the claim should be returned to the Board only if the Veteran perfects an appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

The Board additionally notes that the claim for a TDIU is inextricably intertwined with the increased rating claim for PTSD also currently on appeal, because the final outcome of the PTSD claim could materially affect the result of the TDIU claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Thus, the TDIU claim must be readjudicated after the RO/AMC issues a statement of the case for the issue of entitlement to a disability rating in excess of 50 percent for PTSD.

If, following the issuance of the aforementioned statement of the case, the TDIU claim cannot be granted on a schedular basis under 38 C.F.R. § 4.16(a), the RO/AMC should specifically address whether the case should be referred to the Director of the Compensation and Pension Service for their consideration of the Veteran's entitlement to an extra-schedular rating for individual unemployability under 38 C.F.R. § 4.16(b).

Relevant ongoing VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain all relevant ongoing VA treatment records dating since March 2011 from the VA Medical Center in Albuquerque, New Mexico.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination in order to determine his current functional and occupational capacity.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should render a medical opinion as to whether the Veteran's service-connected PTSD prevents the Veteran from obtaining or retaining gainful employment (without regard to his age).  When rendering such opinion, the examiner should only consider the effects of the Veteran's service-connected PTSD and not the effects of any other nonservice-connected disabilities.  A complete rationale for all opinions expressed should be provided.

3.  Issue a statement of the case pertaining to the issue of entitlement to a disability rating in excess of 50 percent for PTSD, so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.  This issue should only be returned to the Board if a timely substantive appeal is filed.

4.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  Thereafter, readjudicate the claim for a TDIU, to specifically include whether the case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration of entitlement to a TDIU pursuant to 38 C.F.R. § 4.16(b) (2010) if necessary.

If entitlement to a TDIU remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

